

116 S1281 IS: Healthier Students for Stronger Campuses Act
U.S. Senate
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1281IN THE SENATE OF THE UNITED STATESMay 2, 2019Mr. Tester (for himself, Mrs. Capito, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to provide grants for institutions of higher education to
			 prevent substance misuse, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Healthier Students for Stronger Campuses Act. 2.Substance misuse prevention and treatment grants for institutions of higher educationSection 120(e) of the Higher Education Act of 1965 (20 U.S.C. 1011i(e)) is amended to read as follows:
			
				(e)Substance misuse Prevention and Treatment Grants for Institutions of Higher Education
 (1)PurposesThe purposes of this grant program are to— (A)address the effect of substance misuse on students enrolled in higher education;
 (B)prevent students enrolled in higher education from developing a substance use disorder; (C)educate faculty and other staff about the warning signs of substance use disorders and how to help students who are affected by such disorders; and
 (D)identify and promote evidence-based and promising practices for helping to prevent and address substance use disorders among students enrolled in higher education.
 (2)DefinitionsIn this subsection: (A)Evidence-basedThe term evidence-based, when used with respect to a program or practice, means a program or practice that—
 (i)is demonstrated to be effective when implemented with fidelity; (ii)is based on a clearly articulated and empirically supported theory;
 (iii)has measurable outcomes relevant to substance use disorder prevention, treatment, and recovery, including a detailed description of the outcomes produced in a particular population;
 (iv)has been scientifically tested and proven effective through randomized control studies or comparison group studies; and
 (v)has the ability to replicate and scale. (B)PromisingThe term promising, when used with respect to a program or practice, means a program or practice that—
 (i)is demonstrated to be effective based on positive outcomes relevant to substance use disorder prevention or treatment from one or more objective, independent, and scientifically valid evaluations, as documented in writing to the Secretaries; and
 (ii)will be evaluated through a well-designed and rigorous study, as described in subparagraph (A)(iv). (C)SecretariesThe term Secretaries means the Secretary of Education and the Secretary of Health and Human Services (acting through the Assistant Secretary for Mental Health and Substance Use).
 (D)Substance useThe term substance use may include the misuse or abuse of alcohol, prescription opioids, methamphetamine, or other legal or illegal substances.
						(3)Program authorized
 (A)In generalThe Secretaries, in accordance with the interagency agreement described in paragraph (4), may award, on a competitive basis, grants to institutions of higher education, or consortia of institutions of higher education, with regional high incidences of substance use disorders, overdoses, and deaths, in order to prevent and address the effects of substance use on the campuses of the institutions of higher education.
 (B)DurationA grant under this subsection shall be for a period of not more than 5 years, and may be renewed for an additional 2 years if satisfactory progress is made in preventing and reducing substance use disorders as described in paragraph (5)(A).
 (C)Reservation for Rural AreasThe Secretaries shall ensure that at least 25 percent of funds are awarded to rural-serving institutions of higher education, as defined in section 861.
 (4)Interagency agreementThe Secretary of Education and the Secretary of Health and Human Services, acting through the Assistant Secretary of Mental Health and Substance Use, shall jointly administer the program under this subsection in accordance with such terms as the Secretaries set forth in an interagency agreement. Such interagency agreement shall include a description of the respective roles and responsibilities of the Secretaries (both jointly and separately).
 (5)ApplicationAn institution of higher education, or consortium of institutions of higher education, desiring a grant under paragraph (3)(A) shall submit an application at such time and in such manner as the Secretaries may require. Such application shall include—
 (A)a description of the impact of substance use disorders on students enrolled in each participating institution of higher education, including—
 (i)the number of overdoses in the past year; (ii)the number of deaths related to substance use in the past year;
 (iii)the degree to which students have substance use disorders, if such information is available; and (iv)other indicators or information related to the most prevalent substance use in the region that such institution feels is necessary to fully describe the impact of the substance use on students;
 (B)an assurance that the institution of higher education, or consortia of institutions, has convened a taskforce to address the impact of the most prevalent substance use in the region on students, which shall include—
 (i)faculty and other staff; (ii)current and former students, including students impacted by substance use disorders;
 (iii)staff from campus health centers, if the institution operates campus health centers; (iv)representatives from campus disability support services offices and student access support offices, if such offices exist at the institution;
 (v)representatives from fraternities and sororities, if such organizations exist at the institution; (vi)area local educational agencies;
 (vii)local nonprofit organizations specializing in substance use treatment and prevention, including drug-free communities grantees under chapter 2 of subtitle A of title I of the Anti-Drug Abuse Act of 1988 (21 U.S.C. 1521 et seq.);
 (viii)local hospitals, physicians, or other medical professionals; (ix)local or campus law enforcement entities; and
 (x)other stakeholders that the institution or consortium chooses to include; (C)a plan developed by the taskforce described in subparagraph (B) to use funds in accordance with paragraph (6) to address the impact of substance use on students enrolled in higher education, which shall include a description of—
 (i)the goals of the project, which shall include decreasing the number of students with substance use disorders; and
 (ii)how the institution or consortium will— (I)use funds in accordance with paragraph (6), including the evidence base for proposed activities;
 (II)coordinate funds with other programs designed to prevent and address substance use disorders among students; and
 (III)sustain grant activities beyond the grant period, including methods for continuous improvement of grant activities; and
 (D)an assurance that the institution or consortium will continue to convene the taskforce described in subparagraph (B) periodically to improve institutional programming and policy related to substance use disorders.
						(6)Uses of funds
 (A)Required ActivitiesAn institution of higher education, or consortium of institutions of higher education, receiving a grant under paragraph (3) shall use grant funds for evidence-based or promising interventions designed to address and prevent substance use disorders among students enrolled in higher education.
 (B)Allowable activitiesThe activities described in subparagraph (A) may include— (i)education efforts to provide students enrolled in higher education with information on the impact of substance use disorders;
 (ii)recovery services for such students with substance use disorders, which may include recovery dorms that offer sober living along with substance use treatment services;
 (iii)treatment or referrals to treatment for such students with substance use disorders; (iv)institution-wide prevention efforts, which may include public service announcements;
 (v)efforts to identify programs targeting populations of students, such as student athletes, fraternity members, sorority members, and others enrolled in higher education, with an increased risk for substance use disorders;
 (vi)mental or behavioral health counseling or academic counseling services for students enrolled in higher education who are affected by substance use disorders; and
 (vii)other programs designed to address or prevent substance use disorders among students enrolled in higher education.
 (7)Supplement not supplantFunds made available under this subsection shall be used to supplement and not supplant other Federal, State, and local funds available to the institution to carry out the activities described in paragraph (6).
 (8)Matching requirementAn institution of higher education, or consortium of institutions of higher education, receiving a grant under paragraph (3) shall provide, from non-Federal sources, not less than 20 percent of matching funds, which may be in cash or in-kind contributions.
					(9)National Activities
 (A)In generalThe Secretaries may reserve not more than 5 percent of funds made available under paragraph (10) to—
 (i)conduct a rigorous, independent evaluation of each grant funded under this Act, particularly its impact on the indicators described in paragraph (5)(A);
 (ii)disseminate and promote the utilization of evidence-based or promising practices regarding substance use disorder prevention and treatment for students enrolled in higher education; and
 (iii)provide technical assistance to institutions of higher education or consortia receiving a grant under paragraph (3).
 (B)Role for IES DirectorThe Director of the Institute of Education Sciences shall carry out the roles and responsibilities under this paragraph that are assigned to the Secretary of Education in accordance with the interagency agreement under paragraph (4).
 (10)Authorizations of appropriationsThere are authorized to be appropriated to carry out this subsection $100,000,000 for fiscal year 2020 and each of the 5 succeeding fiscal years..